Citation Nr: 0024851	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  94-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a shell fragment wound to 
the lower margin of the left scapula, prior to October 20, 
1999.  

2.  Entitlement to an increased evaluation for the service-
connected residuals of a shell fragment wound to the lower 
margin of the left scapula, rated as 10 percent disabling as 
of October 20, 1999.  

3.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a shell fragment wound to 
the left calf.  

4.  Entitlement to an increased (compensable) evaluation for 
the service-connected bilateral hearing loss, prior to 
October 20, 1999.  

5.  Entitlement to an increased evaluation for the service-
connected bilateral hearing loss, rated as 10 percent 
disabling as of October 20, 1999.  

6.  Entitlement to service connection for a disability 
manifested by recurrent headaches.  

(The issue of entitlement to VA compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
trazodone-induced priapism with symptoms of erectile 
dysfunction is addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
RO.  

In November 1993, a hearing was held before this Member of 
the Board.  

The Board remanded the case in July 1994 for additional 
development.  

In a March 1995 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for a 
bilateral hearing loss.  

In a May 1996 decision, the Board denied the veteran's 
appeal.  The veteran filed a Motion for Reconsideration which 
was denied by direction of the Chairman of the Board in 
October 1996.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
("Court").  

In a December 1997 Order, the Court granted a joint motion, 
vacating the Board's decision and remanding for additional 
proceedings.  

In September 1998, the Board remanded the case for additional 
development as required by the Court remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's shell fragment wound to the lower margin of 
the left scapula is likely manifested by tenderness to deep 
palpation around the residual scarring; a disability picture 
reflective of moderate damage to Muscle Group I involving his 
minor arm is not demonstrated.  

3.  The veteran's shell fragment wound to the left calf is 
asymptomatic; there is no tender scarring and a disability 
picture reflective of moderate damage to Muscle Group XI is 
not demonstrated.  

4.  Prior to November 17, 1999, the veteran is shown to have 
had level I hearing in his right ear and up to level II 
hearing in his left ear.  

5.  As of November 17, 1999, the veteran is shown to have had 
level V hearing in his right ear and level IV hearing in his 
left ear.  

6.  The veteran is shown as likely as not to currently have a 
disability manifested by recurrent headaches that had its 
onset during active military duty.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
evaluation for the service-connected residuals of a shell 
fragment wound to the lower margin of the left scapula have 
been met for the entire period of the appeal.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73 including 
Diagnostic Code 5301 (1999).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of a 
shell fragment wound to the lower margin of the left scapula 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.73 including Diagnostic Code 5301 (1999).  

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected residuals of a shell 
fragment wound to the left calf have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73 
including Diagnostic Code 5311 (1999).  

4.  The criteria for the assignment of an initial compensable 
evaluation for the veteran's bilateral hearing loss for the 
period prior to October 20, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 (1999).  

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the veteran's bilateral hearing loss 
for the period beginning on October 20, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 (1999).  

6.  By extending the benefit of the doubt to the veteran, his 
disability manifested by recurrent headaches is due to 
disease or injury which was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Shell fragment wounds

The Board finds that the veteran's appeals for higher ratings 
for his shell fragment wounds are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran claims that a service-  
connected disability is more severely disabling than as 
rated, the claim is well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

A.  Factual background

A review of the service medical records discloses few 
details, other than that the veteran did receive shrapnel 
wounds to the back and left leg.  

At a July 1970 VA examination, it was reported that the 
veteran had had part of the shrapnel surgically removal at an 
evacuation hospital.  At the examination, the veteran had no 
complaints of pain.  Upon physical examination, he was found 
to have a barely visible scar on the calf of the left leg 
which was attributed to a shrapnel wound and was considered 
asymptomatic.  His joints had normal mobility and there were 
no paresthesias.  The veteran's deep tendon reflexes were 
normal.  His back appeared to be normal, but a very small 
scar was observed on the lower margin of the left scapula.  
It also was asymptomatic.  The veteran informed the examiner 
that some pieces of shrapnel were removed in the 
"intrascapulary"; however, the examiner was unable to find 
any scars in this area.  The veteran had normal mobility of 
the back.  X-ray studies of the back revealed mild scoliosis 
of the thoracic spine, which the examiner did not relate to 
the shrapnel wounds.  

Based on these findings, in August 1970, the RO granted 
service connection and assigned noncompensable evaluations 
for residuals of a shrapnel wound to the lower margin of the 
left scapula and for residuals of a wound to the left calf.  
The veteran did not file a claim for compensable evaluations 
of either disability until November 1992.  

The veteran was re-examined by VA in December 1992, at which 
time a scar was located at the L1 level of the spine but 
placed far from the midline.  It was found to be very 
superficial.  It was noted that the veteran stated that it 
ached occasionally.  He also stated that he had pain in the 
low back.  A range of motion study of this area revealed that 
he had almost normal mobility of the lower spine; however, 
X-ray studies showed mild degenerative changes from the L5 to 
S1 levels.  The examiner noted that he could not find a scar 
near the lower margin of either the right or left scapula.  
The veteran had no complaints concerning the left calf, and 
no scar could be found on this extremity.  Examination of the 
legs was otherwise normal.  The examiner diagnosed a scar of 
the left lumbar area.  He concluded, however, that, because 
it was very superficial and located far from the midline, it 
was not connected to the pain of the lumbar area of which the 
veteran complained.  The examiner also noted that he found no 
calf problems.  

At his November 1993 Board hearing, the veteran stated that 
he experienced pain on movement of his shoulder and his left 
calf in connection with his shrapnel wounds in those areas.  
He stated that he felt that there was tissue loss related to 
the shoulder wound. 

The veteran was again examined by VA in September 1994.  It 
was noted that he had a history of shrapnel injuries to the 
left scapular area and to the left calf; however, the veteran 
denied experiencing any symptomatology related to those 
wounds.  The examiner did find a small scar under the left 
scapula which was described as mobile and very minimal in 
appearance.  There was no evidence of tenderness or gross 
disfigurement as a result of this scar.  The examiner also 
found a scar on the left flank, which was non-fixed and well-
healed without disfigurement.  The examiner could not locate 
any scar on the left calf.  Based on these findings, the 
examiner diagnosed a history of shrapnel injuries to the 
back, left calf and right forearm.  She added that there was 
no current evidence of significant disfigurement or 
functional loss due to residual scarring or the presence of 
shrapnel due to these injuries.

In October 1999, another VA examination was conducted.  It 
was noted that the veteran had had a shell fragment wound to 
his left calf while in Vietnam.  The veteran stated, however, 
that it did not bother him in any way.  It was also noted 
that he had a history of a shell fragment wound to the left 
mid back area near the inferior tip of the scapula.  The 
veteran complained that the area bothered him when he wore a 
backpack.  He noted that there was some pain and tenderness 
in the area, but he was able to do his regular activities in 
terms of lifting and range of motion.  The examination 
revealed normal ranges of motion of the left shoulder and 
thoracic spine with no limitation or tenderness.  There was 
also normal range of motion of the left knee, hip and ankle.  
Examination of the skin revealed a two centimeter linear scar 
on the posterior aspect of the medial left calf.  The scar 
was well healed with no muscle tissue loss and no deformity.  
There was no tenderness or erythema in the area.  The tip of 
the left scapula had tenderness to deep palpation.  There was 
a one centimeter scar which was vaguely discernible and 
without deformity, muscle tissue loss or erythema.  The 
examiner diagnosed a shell fragment wound of the left calf 
with residual scar.  There was no functional impairment due 
to pain, weakness, incoordination or fatigability.  Also 
diagnosed was a shell fragment wound of the left scapula with 
residual scar.  Functional loss due to pain was described as 
mild.  

The medical evidence includes quite voluminous outpatient 
treatment records.  Although the veteran was treated 
occasionally for low back pain, there was no treatment for 
residuals of the shell fragment wounds at issue.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The regulatory provisions containing 
the criteria for rating muscle injuries were changed, 
effective on July 3, 1997.  The criteria, however, were not 
significantly changed by the amendments to the regulations.  

1.  Left scapula

The service-connected residuals of the veteran's residuals of 
a shell fragment wound to the lower margin of the left 
scapula has been rated pursuant to 38 C.F.R. § 4.73 including 
Diagnostic Code 5301 and 38 C.F.R. § 4.118 including 
Diagnostic Code 7804.  Consideration has also been given to 
the provisions of 38 C.F.R. § 4.71a including Diagnostic Code 
5201 regarding limitation of motion of the shoulder.  

The provisions of 38 C.F.R. § 4.56 offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The Board observes that that 38 C.F.R. § 
4.56(d) recodified the provisions of 38 C.F.R. § 4.56(a)-(d) 
in effect prior to July 3, 1997 without substantive change.  
The regulation directs, in pertinent part, that:

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement. 

(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:  

(1)  Slight disability of muscles-
(i)  Type of injury.  Simple wound 
of muscle without debridement or 
infection.  (ii)  History and 
complaint.  Service department 
record of superficial wound with 
brief treatment and return to duty.  
Healing with good functional 
results.  No cardinal signs or 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section.  (iii)  Objective findings.  
Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired 
tonus.  No impairment of function or 
metallic fragments retained in 
muscle tissue.  

(2)  Moderate disability of 
muscles-(i)  Type of injury.  
Through and through or deep 
penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or 
prolonged infection.  (ii) History 
and complaint.  Service department 
record or other evidence of in-
service treatment for the wound.  
Record of consistent complaint of 
one or more of the cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this 
section, particularly lowered 
threshold of fatigue after average 
use, affecting the particular 
functions controlled by the injured 
muscles.  (iii)  Objective findings.  
Entrance and (if present) exit 
scars, small or linear, indicating 
short track of missile through 
muscle tissue.  Some loss of deep 
fascia or muscle substance or 
impairment of muscle tonus and loss 
of power or lowered threshold of 
fatigue when compared to the sound 
side.  

(3)  Moderately severe disability of 
muscles-(i)  Type of injury.  
Through and through or deep 
penetrating wound by small high 
velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of 
soft parts, and intermuscular 
scarring.  (ii)  History and 
complaint.  Service department 
record or other evidence showing 
hospitalization for a prolonged 
period for treatment of wound.  
Record of consistent complaint of 
cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section and, 
if present, evidence of inability to 
keep up with work requirements.  
(iii)  Objective findings.  Entrance 
and (if present) exit scars 
indicating track of missile through 
one or more muscle groups.  
Indications on palpation of loss of 
deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive 
evidence of impairment.  

(4)  Severe disability of muscles-
(i)  Type of injury.  Through and 
through or deep penetrating wound 
due to high velocity missile, or 
large or multiple low velocity 
missiles, or with shattering bone 
fracture or open comminuted fracture 
with extensive debridement, 
prolonged infection, or sloughing of 
soft parts, intermuscular binding 
and scarring.  (ii)  History and 
complaint.  Service department 
record or other evidence showing 
hospitalization for a prolonged 
period for treatment of wound.  
Record of consistent complaint of 
cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section, worse 
than those shown for moderately 
severe muscle injuries, and, if 
present, evidence of inability to 
keep up with work requirements.  
(iii)  Objective findings.  Ragged, 
depressed and adherent scars 
indicating wide damage to muscle 
groups in missile track.  Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in 
wound area.  Muscles swell and 
harden abnormally in contraction.  
Tests of strength, endurance, or 
coordinated movements compared with 
the corresponding muscles of the 
uninjured side indicate severe 
impairment of function.  If present, 
the following are also signs of 
severe muscle disability:  (A)  X-
ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive 
effect of the missile.  (B)  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial 
sealing over the bone rather than 
true skin covering in an area where 
bone is normally protected by 
muscle.  (C)  Diminished muscle 
excitability to pulsed electrical 
current in electrodiagnostic tests.  
(D)  Visible or measurable atrophy.  
(E)  Adaptive contraction of an 
opposing group of muscles.  (F)  
Atrophy of muscle groups not in the 
track of the missile, particularly 
of the trapezius and serratus in 
wounds of the shoulder girdle.  (G)  
Induration or atrophy of an entire 
muscle following simple piercing by 
a projectile.

The veteran's service-connected wound was rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.73 
including Diagnostic Code 5301 before being rated pursuant to 
the diagnostic code for scarring.  That code provides 
evaluations for disability of Muscle Group I, the extrinsic 
muscles of the shoulder girdle:  (1) Trapezius; (2) levator 
scapulae; and (3) serratus magnus.  The functions of these 
muscles are upward rotation of the scapula and elevation of 
the arm above the shoulder level.  Regarding the nondominant 
side, as here, this code provides a zero percent rating for 
slight muscle injury, a 10 percent rating for moderate muscle 
injury, a 20 percent rating for moderately severe muscle 
injury, and a 30 percent rating for severe muscle injury.  

The Board also notes that a 20 percent disability evaluation 
is warranted for limitation of motion of the minor arm when 
motion is possible only to the shoulder level.  38 C.F.R. 
§ 4.71a, including Diagnostic Code 5201.  A 20 percent rating 
is also warranted for motion limited to a point midway 
between the side and shoulder level.  Id.  A 30 percent 
evaluation is warranted for motion limited to 25 degrees from 
the side.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board has reviewed the probative evidence of record 
including the veteran's statements and testimony on appeal.  
The service medical records establish that he sustained a 
shell fragment wound to Muscle Group I.  In this case, the 
veteran has asserted that he has pain with motion of the left 
shoulder and that he thought that there may be tissue loss.  

A careful review of the service medical records shows that 
the veteran's shell fragment wound produced far less injury 
than a through and through or deep penetrating wound.  The 
degree of in-service medical treatment is not clearly shown; 
however, the medical examinations do not show any loss of 
deep fascia or muscle substance or any impairment of muscle 
tonus, loss of power or lowered threshold of fatigue.  

The medical evidence is not shown to reflect impairment 
involving the veteran's left (minor) Muscle Group I which 
remotely approximates the moderate degree of muscle injury 
required for a 10 percent rating under Diagnostic Code 5301.  
Accordingly, the Board concludes that a higher evaluation is 
not warranted for the veteran's left scapula shell fragment 
wound residuals on the basis of muscle damage.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.56, 4.73, and Diagnostic Code 5301.  

In regard to any limited motion or functional equivalent of 
limited motion due to pain, the Board again notes that there 
is no medical evidence that he has motion that is actually or 
functionally limited at all.  38 C.F.R. § 4.71a, including 
Diagnostic Code 5201.  Indeed, the veteran acknowledged that 
he was able to do his regular activities in terms of lifting 
and range of motion.  

In regard to the scar, the Board notes that it is currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, 
including Diagnostic Code 7804.  That code provides a 10 
percent rating for superficial scars which are tender and 
painful on objective demonstration.  A 10 percent evaluation 
is also warranted for superficial, poorly nourished scars 
with repeated ulceration.  38 C.F.R. § 4.118, including 
Diagnostic Code 7803.  Other scars may be evaluated on the 
basis of limitation of function of the part involved.  38 
C.F.R. § 4.118, including Diagnostic Code 7805.  

The Board agrees that a 10 percent rating is warranted, as 
the area of the scar was tender on deep palpation.  The Board 
finds, however, that the 10 percent rating should have been 
granted effective the date of the veteran's increased rating 
claim.  The Board concedes that the first medical evidence of 
tenderness in the area of the scar was at the October 20, 
1999, VA examination; however, that was the first medical 
examination in which any attempt was made to elicit 
tenderness to deep palpation.  Indeed, there is no indication 
that there had been any worsening of the disability at any 
time since the veteran filed his claim for an increased 
rating.  

In sum, the Board finds that a 10 percent rating is warranted 
under Diagnostic Code 7804 for the entire period of the 
appeal.  The Board also finds that the preponderance of the 
evidence is against the claim for a rating greater than 
10 percent under all of the diagnostic codes considered.  

Left calf

The service-connected residuals of the veteran's residuals of 
a shell fragment wound to the left calf has been rated 
pursuant to 38 C.F.R. § 4.73 including Diagnostic Code 5311.  
Consideration has also been given to the provisions of 
38 C.F.R. § 4.118 including Diagnostic Code 7804.  

Diagnostic Code 5311 provides evaluations for disability of 
Muscle Group XI, the posterior and later crural muscles and 
muscles of the calf:  (1) Triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) plantaris.  The 
functions of these muscles are propulsion and plantar flexion 
of the foot (1); stabilization of the arch (2, 3); flexion of 
the toes (4, 5); and flexion of the knee (6).  This code 
provides a zero percent rating for slight muscle injury, a 
10 percent rating for moderate muscle injury, a 20 percent 
rating for moderately severe muscle injury, and a 30 percent 
rating for severe muscle injury.  

The Board has reviewed the probative evidence of record.  The 
service medical records establish that he sustained a shell 
fragment wound to Muscle Group XI.  

A careful review of the service medical records shows that 
the veteran's shell fragment wound of the left calf produced 
far less injury than a through and through or deep 
penetrating wound.  As with the left scapula wound, the 
degree of in-service medical treatment is not clearly shown; 
however, the medical examinations do not show any loss of 
deep fascia or muscle substance or any impairment of muscle 
tonus, loss of power or lowered threshold of fatigue.  

The medical evidence is not shown to reflect impairment 
involving the veteran's left calf, Muscle Group XI, which 
remotely approximates the moderate degree of muscle injury 
required for a 10 percent rating under Diagnostic Code 5301.  
Accordingly, the Board concludes that a higher evaluation is 
not warranted for the veteran's left calf shell fragment 
wound residuals on the basis of muscle damage.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.56, 4.73, and Diagnostic Code 5301.  

In regard to any limited motion or functional equivalent of 
limited motion due to pain, the Board again notes that there 
is no medical evidence that he has motion that is actually or 
functionally limited at all.  The examination reports have 
all shown that the wound to the left calf is completely 
asymptomatic.  

In regard to the scar, the Board reiterates that, pursuant to 
38 C.F.R. § 4.118, including Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars which are 
tender and painful on objective demonstration.  A 10 percent 
evaluation is also warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118, 
including Diagnostic Code 7803.  Other scars may be evaluated 
on the basis of limitation of function of the part involved.  
38 C.F.R. § 4.118, including Diagnostic Code 7805.  

The Board finds that, unlike the scarring around the left 
scapula wound, there is no medical evidence of a tender or 
painful scar of the left calf.  Thus, the Board finds that 
the preponderance of the evidence is against the claim for a 
compensable rating for the service-connected residuals of a 
shell fragment wound to the left calf.  


II.  Hearing loss

The Board finds that the veteran's appeal for a higher rating 
for his service-connected hearing loss is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims that 
a service-connected disability is more severely disabling 
than as rated, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Shipwash v. Brown, 8 Vet. App. 
218.  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
hearing loss.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

As noted, hereinabove, disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities, found in 38 C.F.R. Part 4. 

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The regulatory provisions containing 
the criteria for rating defective hearing were changed, 
effective on June 10, 1999.  The criteria, however, were not 
significantly changed by the amendments to the regulations.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In September 1994, a VA examination was conducted.  An 
audiometric examination revealed pure tone threshold levels, 
in decibels, as follows:

September 
1994


HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
40
LEFT
15
15
30
40
35

Thus, the pure tone average for both ears was 30 decibels.  
Speech recognition was 96 percent in the right ear and 92 
percent in the left.  These audiometric findings reflect 
level I hearing in both ears.  The mechanical application of 
the rating schedule to these VA audiometric examination 
findings warrants a noncompensable disability evaluation.  38 
C.F.R. § 4.85.

VA outpatient records show that the veteran was seen for 
hearing difficulties in January 1998.  An audiometric 
examination revealed pure tone threshold levels, in decibels, 
as follows:

January 
1998


HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
50
65
LEFT
30
40
45
55
50

Thus, the pure tone average for the right ear was 50 decibels 
and the left ear was 48 decibels.  It appears that speech 
recognition was 100 percent in the right ear and 88 percent 
in the left.  These audiometric findings reflect level I 
hearing in the right ear and level II hearing in the left 
ear.  The mechanical application of the rating schedule to 
these VA audiometric examination findings warrants a 
noncompensable disability evaluation.  38 C.F.R. § 4.85.  

In September 1998, another VA examination was conducted.  An 
audiometric examination revealed pure tone threshold levels, 
in decibels, as follows:

September 
1998


HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
60
70
LEFT
35
45
50
55
65

Thus, the pure tone average for the right ear was 55 decibels 
and the left ear was 54 decibels.  Speech recognition was 92 
percent, bilaterally.  These audiometric findings reflect 
level I hearing in both ears.  The mechanical application of 
the rating schedule to these VA audiometric examination 
findings warrants a noncompensable disability evaluation.  38 
C.F.R. § 4.85.

On November 17, 1999, another VA examination was conducted.  
An audiometric examination revealed pure tone threshold 
levels, in decibels, as follows:

November 
1999


HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
60
70
LEFT
35
45
50
60
65

Thus, the pure tone average for the right ear was 56 decibels 
and the left ear was 55 decibels.  Speech recognition was 74 
percent in the right ear and 80 percent in the left.  These 
audiometric findings reflect level V hearing in the right ear 
and level IV hearing in the left ear.  The mechanical 
application of the rating schedule to these VA audiometric 
examination findings warrants a 10 percent disability 
evaluation.  38 C.F.R. § 4.85.

As noted, the mechanical application of the rating schedule 
shows that the veteran's hearing loss was at a noncompensable 
level until the November 17, 1999, VA audiometric 
examination.  At that time, the evidence showed entitlement 
to no more than a 10 percent rating.  Inasmuch as the RO 
assigned an effective date of October 20, 1999, the Board 
finds that the preponderance of the evidence is against a 
compensable rating prior to October 20, 1999, and the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent as of October 20, 1999.  

III.  Headaches

The Board finds that the veteran's appeal for a higher rating 
for his service-connected hearing loss is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

The veteran's service medical records are negative for any 
recorded complaints or treatment of headaches.  

In his November 1992 claim for benefits, the veteran 
requested that service connection be granted for recurrent 
headaches.  

A VA psychiatric assessment was conducted in February 1993.  
At that time, the veteran complained of headaches.  The 
examiner diagnosed mild to moderate PTSD and cluster 
headaches.  In addition, the examiner noted that it was his 
speculation that the headaches might in some way be a kind of 
sublimation of the intense anxiety which the veteran had as a 
result of his wartime experiences.  

The veteran explained at his November 1993 hearing that the 
headaches were not migraine headaches and occurred in 
clusters two to three times a year.  He emphasized that the 
headaches were severe in nature and rendered him helpless 
when they occurred.  He stated that they mainly occurred at 
night and that an individual headache could last several 
minutes or a few hours.  He stated that a headache could lead 
to vomiting and diminished vision in one eye.  He also stated 
that the headaches were accompanied by the onset of a rash, 
which evidently cleared after each cluster had ended.  The 
veteran stated that a cluster of headaches could last 
anywhere from two weeks to three months in duration.  The 
veteran also stated at his hearing that he experienced the 
cluster headaches for the first time a month or so after he 
left the service; he contends that these headaches are 
causally related to his service.  

In support of his claim of service connection for this 
disorder, he submitted lay statements from several family 
members who stated that the veteran had headaches when he 
returned home from Vietnam.  

In September 1994, another VA examination was conducted.  The 
examiner was not able to provide findings which supported the 
opinion of the February 1993 examiner.  The examiner reviewed 
the veteran's claims file and noted that private treatment 
reports from the 1980s indicated that the time of initial 
onset of the headaches was approximately 1972 or 1973.  
Indeed, private medical evidence dated in 1982 indicated a 
nine to ten year history of cluster headaches.  Moreover, the 
physician was unable to link the headaches to any psychiatric 
disorder or anxiety.  In the diagnoses, the examiner did 
conclude that the veteran suffered from cluster headaches and 
commented that:

Cluster headaches are a very distinct and 
well characterized headache syndrome, 
which usually appears in young men, who 
are approximately the age of the veteran 
when he first began experiencing cluster 
headaches.  These headaches are usually 
classified as vascular headaches, similar 
to the classification of migraine 
headaches.  There is no well recognized 
roll [sic] of stress in the etiology of 
cluster headaches.  Although stress at 
times plays a roll in inciting an 
individual headache, as is well 
recognized in migraine headaches, it is 
not recognized as a cause for the onset 
of the headache syndrome itself[,] 
i.e.[,] the cluster headache syndrome is 
not commonly believed to be caused by 
stress.  Therefore, it is my opinion that 
the chronic headache disorder, although 
it is very functionally impairing to the 
[veteran] is a separate and distinct 
condition from his psychiatric disorder.

In October 1999, the veteran underwent another VA 
examination.  He noted that his headaches began about one 
month after his return from Vietnam and that they had 
continued over the years.  The diagnosis was that of cluster 
headaches, beginning one month after the veteran left active 
duty.  It was noted that this was a chronic headache disorder 
which was separate and distinct from his service-connected 
psychiatric disorder.  It was also noted that cluster 
headaches were vascular headaches which were unrelated to 
prior head injuries.  The etiology was unknown.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, continuity of symptomatology is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Similarly, service connection shall be established for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran's headaches are secondary 
to his service-connected psychiatric disorder.  Medical 
opinions subsequent to the February 1993 report clearly 
establish that the veteran's headaches are vascular in nature 
and are not related to his psychiatric disability.  

The Board is persuaded by the credible lay evidence that the 
veteran had headaches when he returned home from Vietnam.  
The veteran has testified as such, and statements from family 
members support his testimony.  Although there is no 
contemporaneous medical evidence of headaches at that time, 
the Board finds persuasive the private medical evidence 
indicating a long history of headaches.  

Thus, the Board finds that the evidence is in relative 
equipoise regarding the claim of service connection for 
recurrent headaches.  38 C.F.R. § 3.102.  In light of the lay 
evidence approximating the onset of headaches to the 
veteran's return from Vietnam, service connection for 
disability manifested by recurrent headaches should be 
granted.  


ORDER

A 10 percent rating for the service-connected residuals of 
the shell fragment wound to the lower margin of the left 
scapula for the period prior to October 20, 1999, is granted.  
To this extent, the appeal is allowed subject to the 
regulations governing the payment of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-
connected residuals of a shell fragment wound to the lower 
margin of the left scapula is denied.  

A compensable rating for the service-connected residuals of a 
shell fragment wound to the left calf is denied.  

A compensable rating for the service-connected hearing loss 
prior to October 20, 1999, is denied.  

An increased rating in excess of 10 percent for the service-
connected hearing loss for the period beginning on October 
20, 1999, is denied.  

Service connection for a disability manifested by recurrent 
headaches is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

